Citation Nr: 9934477	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-30 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1946.  

Service connection for a bilateral ear condition was denied 
in a May 1947 rating action on the basis that no ear 
disability was shown.  The denial was confirmed in a December 
1947 rating action.  The veteran was notified of this action 
but did not appeal this decision and it became final.  

The veteran sought to reopen his claim of entitlement to 
service connection for defective hearing and tinnitus in 
1984.  The Board of Veterans' Appeals (Board) denied the 
veteran's claim in a March 1986 decision.  The Board found 
that even though the new evidence submitted by the veteran 
showed a current hearing disorder, it did not show that 
hearing loss and tinnitus was caused by his active service.  
Therefore, the new evidence would not change the factual 
basis of the prior denial, and service connection was not 
warranted.  

The veteran sought to reopen his claim again in June 1995.  A 
July 1995 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
found that the veteran had not submitted new and material 
evidence sufficient to reopen his claim.  In a May 1998 
decision, the Board reopened the claim for service connection 
for bilateral hearing loss and tinnitus because the veteran 
had submitted new and material evidence.  The Board remanded 
the case for a VA examination to determine whether the 
veteran's current hearing loss and tinnitus might reasonably 
be associated with military service.  This matter is now 
before the Board for final appellate review.  

The veteran filed a February 1999 letter from R. Stefano, 
M.D., which raised an inferred claim for a total rating due 
to individual unemployability due to chronic unsteadiness of 
gait, tinnitus, fatigue, congestive heart disease, and 
severely limited physical abilities.  This is referred to the 
RO.  


FINDINGSOF FACT

1.  By decision of May 1998, the Board reopened the claim for 
service connection for hearing loss and tinnitus.  

2  The medical evidence includes an opinion of a nexus between 
the current bilateral hearing loss and tinnitus and combat 
noise during service.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107; 38 C.F.R. 
§§ 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the veteran's August 1940 entrance examination, the 
clinical evaluation of his hearing was normal.  A voice test 
was performed showing normal hearing results of 15/15 
bilaterally.  The service medical records show no complaints, 
diagnoses, or treatment for hearing loss during active 
service.  At his August 1946 discharge examination, the 
clinical evaluation of his hearing was normal.  Spoken and 
whispered voice tests were performed, both showing normal 
results of 15/15 bilaterally.  The record does not show that 
audiometric tests were conducted.  The veteran's March 1997 
statement alleged that he did not raise the issue of hearing 
loss at the discharge examination because he was in a hurry 
to get discharged from service.  

In February 1947 the veteran submitted his initial claim of 
entitlement to service connection for a bilateral ear 
condition that reportedly began in December 1943.  This claim 
was denied in a May 1947 rating decision as such a condition 
was not shown on the evidence of record.  

A VA Outpatient Treatment Report was subsequently submitted 
in June 1947.  This report shows that the veteran was treated 
for complaints of clogged ears that he first noticed in 1943 
during the invasion of Italy.  The veteran stated that he 
believed the condition was caused by gun blasts.  Examination 
revealed impacted wax on both ears, which was treated with 
medication.  The clinical evaluation of the veteran's hearing 
showed normal results of 20/20 bilaterally.  A subsequent 
rating action in December 1947 confirmed the May 1947 
decision as this medical report showed no organic ear defect, 
nor was one shown in the service medical records. The veteran 
was properly notified of both rating decisions; he did not 
appeal, and they became final.  

The veteran sought to reopen his claim for bilateral hearing 
loss and ringing in the ears in March 1984.  The application 
stated that a Dr. Celia, Dr. P. Ward, and a Dr. Seligman, 
treated the veteran.  In support of his claim, the veteran 
submitted private medical records showing treatment from 
August 1975 to November 1983.  These records show that the 
veteran was treated for moderately severe otitis externa of 
the left ear in August 1975, for tinnitus beginning in April 
1982, and for an earache from September to October 1983 after 
pushing wax against the eardrum.  Nothing in these records 
related these ear problems to the veteran's active service.  

In a May 1984 rating decision, the RO found that this medical 
evidence did not warrant a change in the prior denial.  The 
veteran appealed this decision to the Board.  

In conjunction with this appeal, a personal hearing was held 
before the RO in April 1985.  At this hearing the veteran 
testified that his hearing loss began during the invasion of 
Anzio [Italy] during World War II.  Transcript (April 1985), 
page 1.  The veteran testified he was directing a three inch 
gun, and even though he was given cotton for his ears, he 
developed problems for which he received treatment at a field 
hospital.  Id.  Following treatment at the field hospital, 
the veteran stated that a medic, not a doctor, aboard ship 
continued to drain his ear.  Transcript (April 1985), pages 
1-3.  Additionally the veteran testified about receiving 
treatment from the VA immediately after discharge, as 
confirmed by the June 1947 Outpatient Treatment Report.  
Transcript (April 1985), pages 1-2.  The veteran testified 
that, since that treatment, he had been treated by his 
personal physicians, a Dr. Santoro of Pittsburgh, 
Pennsylvania, and Dr. Sullivan and Dr. Ward at University of 
California Medical Center (UCLA).  The record does not show 
that the RO requested or obtained the veteran's medical 
records from Dr. Santoro, Dr. Sullivan, or Dr. Ward.  

Following this hearing, the Board denied entitlement to 
service connection for defective hearing with tinnitus in a 
March 1986 decision.  Although the Board accepted that the 
veteran was exposed to loud noises during active service, it 
noted that such exposure was not necessarily indicative that 
the veteran incurred a hearing loss at that time.  While the 
evidence showed that the veteran currently had high frequency 
hearing loss, there was no evidence showing hearing loss or 
tinnitus during active service.  Therefore, the Board 
concluded that the new evidence did not change the factual 
basis of the prior rating action, and service connection was 
not warranted.  

The veteran sought to reopen his claim in June 1995.  At this 
time, he submitted an April 1995 audiometric examination 
showing bilateral sensorineural hearing loss.  In a July 1995 
rating decision, the RO found that this was not new and 
material evidence sufficient to reopen the veteran's claim.  
The RO found that while this new evidence did diagnose 
current bilateral hearing loss, it did not provide an in-
service diagnosis of hearing loss and tinnitus.  The veteran 
appealed this decision to the Board.  

The veteran submitted additional evidence in the form of an 
undated letter from J. Sercarz, M.D., and a copy of an 
October 1996 audiometric examination.  In this letter, Dr. 
Sercarz identified the veteran as having served in World War 
II as part of an artillery unit that operated a 3-inch 
cannon.  He stated that the veteran did not wear ear 
protection while performing these duties, and at that time, 
he developed a hearing loss and tinnitus.  These problems 
persisted and worsened with advancing age, as expected.  The 
enclosed audiometric examination showed that the veteran had 
mild to severe sensorineural hearing loss, with profound 
hearing loss at 3,000 to 8,000 Hertz.  The impression was 
that the veteran's hearing loss was absolutely characteristic 
for a noise induced hearing loss based upon audiologic 
characteristics, and the history also supported this.  Dr. 
Sercarz stated that he felt strongly that the veteran's noise 
exposure during active service was the only rational 
explanation for his hearing loss.  

The RO received an August 1997 statement from the veteran's 
sister.  She had known the veteran for 77 years and recounted 
his experiences during the invasion of Italy.  However, she 
did not mention the condition of the veteran's hearing prior 
to and after military service.  

In a September 1997 supplemental statement of the case, the 
RO found that while this evidence was new, it was not 
sufficient to reopen the veteran's claim.  The RO stated that 
despite the fact that Dr. Sercarz's opinion might be 
relevant, it did not show that the veteran incurred a chronic 
hearing loss and tinnitus in service or within the first 
post-service year.  

The RO received a February 1999 letter from R. Stefano, M.D.  
Dr. Stefano stated that the veteran had been under his care 
for several years and, in December 1995, the veteran suffered 
chronic tinnitus.  

The veteran underwent a VA examination in April 1999.  The 
examiner reportedly reviewed the 1946 discharge rating 
showing no hearing loss, a 1949 audiogram revealing pure tone 
averages of 20dB, and normal quantitative rotational testing 
done at UCLA in 1996.  The examiner noted that an October 
1996 UCLA audiogram revealed mild to severe sensorineural 
loss bilateral, slightly worse than the 1995 audiogram.  He 
noted than an otologic examination concluded "SNHL 
symmetrical."  The examiner noted that the veteran was an 
82-year-old man who has had bilateral hearing impairment 
since 1946, as well as bilateral tinnitus.  He was exposed to 
the sounds of large guns on board ships from 1940-1946 while 
in the Navy.  Physical examination revealed no response to 
the Weber test and the Rinne was positive bilaterally.  The 
right tympanic membrane was slightly scarred and the left 
tympanic membrane was normal.  


The audiological examination, using the Maryland word list, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
30
65
75
90
65
LEFT
20
25
60
70
85
60

Speech discrimination was 72 percent in the right ear and 64 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss and bilateral tinnitus.  The 
examiner stated that more than 85 percent of the loss of the 
right ear and essentially all of the loss of the left ear may 
be attributed to the presbycusis factor.  There was no 4000Hz 
notch in either ear, suggestive of noise induced hearing loss 
though this may be lost in the presbycusis curve.  He opined, 
that in view of the report of essentially normal audiogram 
post discharge, it was unlikely that a significant amount of 
the veteran's loss was due to noise exposure in the military.  
Likewise, in the absence of significant hearing loss 
secondary to noise exposure, the examiner would not apportion 
the tinnitus independently to the military exposure.  

In June 1999, the VA examiner reviewed Dr. Sercarz's letter 
regarding the veteran's hearing impairment.  The VA examiner 
again stated that the veteran's loss to presbycusis was 
clearly the primary cause of the patient's loss.  He rejected 
Dr. Sercarz's explanation that noise exposure during the war 
was the only rational explanation for the veteran's hearing 
loss.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  In Godfrey the Court provided the following 
guidance: "If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of section 1110 would be satisfied."  

If the evidence is in equipoise, application of the benefit 
of the doubt standard tips the balance in favor of the 
veteran, and the veteran prevails on the claim.  See 
38 C.F.R. § 3.102 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Only if the preponderance of the evidence 
goes against the claim will the appellant be denied the 
benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990.  


Analysis

The Board's May 1998 decision reopened the claim because the 
veteran had submitted new and material evidence.  The new and 
material evidence, in conjunction with the previous evidence, 
established a well grounded claim for service connection for 
bilateral hearing loss and tinnitus.  

The medical evidence included a diagnosis of current 
disabilities of bilateral hearing loss and tinnitus under 
38 C.F.R. § 3.385 because the April 1999 diagnosis was 
bilateral hearing loss and bilateral tinnitus.  The veteran 
also submitted competent lay evidence of in-service noise 
exposure because he testified in April 1985 that he directed 
a 3-inch gun during the invasion of Anzio, Italy.  The 
veteran also submitted medical evidence that related the 
current disabilities to the veteran's in-service noise 
exposure.  Dr. Sercarz opined that the veteran developed 
hearing loss and tinnitus at that time he served in World War 
II as part of an artillery unit that operated a 3-inch 
cannon.  Therefore, the claim of entitlement to service 
connection for bilateral hearing loss and tinnitus is well 
grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The veteran, assisted by a representative, 
provided sworn testimony at the April 1985 hearing, and he 
filed multiple lay statements with the RO.  The Board notes 
that the March 1984 application stated that the veteran was 
treated by a Dr. Celia, Dr. P. Ward, and a Dr. Seligman; and 
he testified in April 1985 that he was treated by a Dr. 
Santoro of Pittsburgh and a Dr. Sullivan and a Dr. Ward of 
UCLA.  The medical records from these health care providers, 
if they exist, are not included in the claims folder.  

Nonetheless, this case may be decided on the merits without 
the missing records because the existing record shows an 
approximate balance of evidence in support of and against 
service connection for bilateral hearing loss and tinnitus.  

Dr. Sercarz's medical opinion and lay statements support 
service connection.  Dr. Sercarz opined that the veteran's 
noise exposure during active service was the only rational 
explanation for his hearing loss.  In addition, the military 
notice of separation supports the veteran's contention that 
exposure to combat noise in Italy caused his hearing loss and 
tinnitus.  See 38 C.F.R. § 1154(b).  He earned the European-
African-Middle Eastern Theater Ribbon, and he served on a 
ship based in Palermo, Sicily.  In addition, the veteran's 
sworn testimony and his sister's August 1997 letter stated 
that he saw active combat duty.  He served at the invasion of 
Gela on the Southern coast of Sicily and in Anzio on the 
Italian coast near Rome.  Although lay persons are not 
competent to render medical diagnoses or opinions on medical 
causation, they are competent to relate observable symptoms 
or behavior.  See Falzone v. Brown, 8 Vet. App. 398, 406 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony is competent when it regards features 
or symptoms of injury or illness).  The Court has held that 
lay witnesses are competent to provide testimony that may be 
sufficient to substantiate a claim of service connection for 
an injury.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993); 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  

In contrast, the April 1999 VA examiner's opinion is against 
service connection.  The VA examiner opined that, in view of 
the normal audiogram at discharge, it was unlikely that a 
significant amount of hearing loss or tinnitus was due to 
noise exposure in the military.  The VA examiner disagreed 
with Dr. Sercarz and felt that advancing age was primarily 
responsible for the veteran's hearing loss and tinnitus.  
However, the Board notes that the record does not support 
some of the VA examiner's statements.  The service medical 
records do not show a "normal audiogram at discharge" 
because only spoken and whisper tests were conducted in 
August 1946.  In addition, although the VA examiner stated 
that he reviewed a normal 1949 audiogram, the record does not 
include such a report.  

Although the record does not include in-service diagnoses of 
bilateral hearing loss and tinnitus, the veteran will receive 
the benefit of the doubt because the evidence is in 
approximate balance for and against bilateral hearing loss 
and tinnitus as due to noise exposure during active service.  
See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  
Consequently, bilateral hearing loss and tinnitus were 
incurred in military service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.303, 3.385.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss and tinnitus is granted.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

